DETAILED ACTION
In replay to applicant communication filed on September 07, 2021, 2-8, 10-11, 13-16, 20-22, and 36 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 9, 12, 17-19, and 23-35 have been cancelled.
Claims 2-8, 10-11, 13-16, 20-22, and 36 are pending.


Response to Arguments
Applicant’s arguments filed on September 07, 2021 with respect to the rejected of claims have been fully considered and withdrawn in view of applicant argument and amendment. 

Applicant’s arguments filed on September 07, 2021 with respect to the double patenting rejections have been fully considered and withdrawn in view of the terminal disclaimer file on December 17, 2021 and approved by the office.

Allowable Subject Matter
Claims 2-8, 10-11, 13-16, 20-22, and 36 are allowed. No reason for allowance is needed as the record is clear in light of applicant argument and amendment filed on September 07, 2021. See MPEP 1302.14(l). 

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434